Citation Nr: 9903570	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-33 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date for a total rating 
based on individual unemployability by reason of service-
connected disabilities.


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


REMAND

In correspondence dated in January 1999, the veteran 
requested a Travel Board hearing.  It appears that he has 
moved out of the state.  Therefore, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

The appropriate RO should contact the 
veteran, and schedule him, in accordance 
with the docket number of this case, for 
a hearing before a member of the Board at 
the RO.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The appellant need take no action until otherwise notified.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


